 In the Matter ofSTERLINGTOOL&MFG.Co.,EMPLOYERandEWALDJ.BI.AUN,PETITIONERCase No. 13-RD--51.-Decided April 4, 1,950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Irving M.Friedman, hearing officer.The hearing officer's rulings made at thehearing are free front prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.At the hearing, District No. 10, International Association of Ma-chinists,'moved to dismiss the petition, urging that a contract is inexistence between the Union and the Employer and that it is a bar tothis decertification proceeding.An agreement between these parties,effective June ]., 1948, and covering the employees in-question here,provided for an initial 1-year term, thereafter was to run indefinitelyuntil 60-clay notice to modify or terminate should be given by eitherparty.On April 1, 1949, the Union gave notice to the Employer that itwished to negotiate changes in the contract.The Employer acknowl-edged this notice and a meeting for this purpose ensued.Thereafter,'A charge filed by the Union againet the Employer in Case No. 1%-CA-456 wasdimissedby the Regional Director on March 3, 1950.S9 NLRB No. 9.142 STERLING TOOL & MFG. CO.143on June 8, 1949, the Employer wrote to the Union saying that itsbusiness outlook was not good, as it had explained at their meeting,and offering to "continue the old contract as is, reserving our rightsto request changes when and if conditions warrant."By letter ofSeptember 24, 1949, the Union replied to the June 8 offer, saying itwas "agreeable to the Union to comply with your request of extendingthe present agreement to June 1st of 1950."The present petition for decertification was filed October 18, 1949,and on October 28, the Employer's attorney wrote the Union, pursuantto the June 1, 1948,2 agreement, giving notice of termination effectiveDecember 31, 1949.The Employer contends that its June 8 letter was an offer to con-tinue the indefinite term of the June 1, 1948, contract.The Unioncontends, in effect, that the offer was to renew the contract for a fixedterm ending June 1, 1950, without right to modify before that time,which offer it accepted.We find, from the exchange of correspond-ence between these parties that whatever the terminal date of thecontract as extended, the right to modify was clearly reserved. Conse-quently the contract in effect when the petition was filed was termin-able at will on 60-day notice and constituted no bar to the petition.3In any event, assuming the contract was extended as the union con-tends, its term is about to expire.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees of the Employer at itsMilwaukee,Wisconsin, plant, excluding executives and supervisors 4as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were3The letter actually said June 1, 1949, but the Employer introduced evidence that thiswas a typographical error.The point is not important to our determination.2The BeachCo., 72 NLRB 510 ;MTid ContinentCoalCorporation,82 NLRB 261 ;TheBroderick Company (Header-Press Division),85 NLRB 708.4It is apparent from the unit stipulation of the 'parties that working foremen are notregarded as supervisors. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by District No. 10, International Association of Machinists.55The compliance of District 10 of the JAM with Section 9 (h) of the Act lapsed asof January 9, 1950.Accordingly,if the Union wins the election and has not yet compliedwith such requirement,the Board will certify only the arithmetical results of the election.SeeAmerican Smelting and Refining Company,80 NLRB 68, and cases cited herein.